CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


Exhibit 10.4



SUPPLY AGREEMENT
BETWEEN
CYDEX PHARMACEUTICALS, INC.
AND
CURX PHARMACEUTICALS, INC.
DATED: August 12, 2013










--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section    Title    Page
1.
DEFINITIONS.    1

2.
PURCHASE AND SUPPLY OF CAPTISOL.    2

3.
SUPPLY TERMS.    3

4.
COMPENSATION.    8

5.
REPRESENTATIONS AND WARRANTIES.    9

6.
TERM AND TERMINATION.    10

7.
GENERAL PROVISIONS.    11



TABLE OF EXHIBITS
Exhibit    Title    Page
A.    PURCHASE PRICES FOR CAPTISOL    A-1
B.    SPECIFICATIONS    B-1





i

--------------------------------------------------------------------------------




SUPPLY AGREEMENT
THIS SUPPLY AGREEMENT (this “Agreement”) is made this 12th day of August, 2013
(the “Effective Date”) between:
CYDEX PHARMACEUTICALS, INC., a Delaware corporation, with offices at 11119 North
Torrey Pines Road, Suite 200, La Jolla, California 92037 (“CyDex”); and
CURX PHARMACEUTICALS, INC., a Delaware corporation, with offices at 3210
Merryfield Row, San Diego, CA 92121 (“Company”).
RECITALS
WHEREAS, CyDex is engaged in the business of developing and commercializing
novel drug delivery technologies designed to enhance the solubility and
effectiveness of existing and development-stage drugs;
WHEREAS, CyDex is the exclusive supplier of Captisol®, a drug formulation system
designed to enhance the solubility and stability of drugs;
WHEREAS, CyDex desires to supply and Company desires to purchase Captisol from
CyDex, under the terms and conditions set forth herein; and
WHEREAS, CyDex and Company are contemporaneously entering into a License
Agreement (the “License Agreement”);
NOW, THEREFORE, in consideration of the following mutual promises and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties, intending to be legally bound, agree as follows:
1.
DEFINITIONS.

For the purposes of this Agreement, the following definitions shall apply:
“Captisol” means [***].
“Clinical Grade Captisol” means Captisol which [***].
“Commercial Grade Captisol” means Captisol which [***].
“Commercial Grade Shortfall” shall have the meaning defined in Section 4.2.
“Defect” and “Defective” shall have the meanings defined in Section 3.6(b).
“Detailed Forecast” shall have the meaning defined in Section 3.2.
“First Commercial Order Date” shall have the meaning defined in Section 3.1.




--------------------------------------------------------------------------------




“GMP” means manufactured under conditions of current good manufacturing
practices for bulk excipients as set forth in U.S. Pharmacopeia <1078> as of the
Effective Date or any successor thereto.
“Latent Defect” shall have the meaning defined in Section 3.6(c).
“Minimum Remaining Shelf Life” means with respect to Captisol, a remaining shelf
life of not less [***].
“Notice” shall have the meaning defined in Section 4.1.
“Notice of Termination” shall have the meaning defined in Section 6.2.
“Permitted Purchaser Requirements” [***].
“Permitted Purchasers” means, collectively: (i) Company; (ii) Affiliates of
Company; (iii) Sublicensees of Company; and (iv) all Contract Manufacturers for
Company, Affiliates of Company and Sublicensees permitted in accordance with the
License Agreement.
“Purchase Volume Limitations” shall have the meaning defined in Section 3.3.
“Specifications” means the specifications for Captisol set forth in Exhibit B
hereto, as such may be amended from time to time pursuant to Section 3.10.
“Term” shall have the meaning defined in Section 6.1.
“Testing Methods” shall have the meaning defined in Section 3.6(a).
“Third-Party Manufacturer” shall have the meaning defined in Section 2.3.
In addition, any capitalized terms not separately defined herein, including
“Affiliate”, “Claim”, “Compound”, “Confidential Information”, “Contract
Manufacturer”, “DMF”, “FDA”, “IND”, “Licensed Product”, “NDA”, “Quality
Agreement”, “Sublicensee”, “Territory”, “Third Party” and “Valid Claim” shall
have the respective meanings defined in the License Agreement.
2.
PURCHASE AND SUPPLY OF CAPTISOL.

2.1    Purchase Commitment. Subject to the provisions of this Agreement and
during the Term of this Agreement, Company agrees that Company and the other
Permitted Purchasers shall purchase from CyDex and CyDex shall supply [***] of
the Permitted Purchaser Requirements for Captisol during the Term. This
Agreement and the License Agreement do not grant Company or any other Permitted
Purchaser the right to manufacture (or have manufactured on their behalf) under
Licensed Patents, Captisol, without CyDex’s prior written consent except as
otherwise set forth in this Agreement.
2.2    Supply Commitment. CyDex agrees that CyDex shall produce (or have
produced for it as set forth in Section 2.3), sell and deliver to Company and
the other Permitted Purchasers [***] of the Permitted Purchaser Requirements,
subject to the provisions of this Agreement. CyDex shall only be required to
sell Captisol pursuant to this Agreement. Company shall place orders for
Captisol on behalf of itself and the other Permitted Purchasers, and shall
guarantee payment to CyDex of all amounts payable with respect thereto. This
Agreement does not grant Company or any other Permitted Purchaser

2

--------------------------------------------------------------------------------




the right to manufacture (or have manufactured on their behalf) under any CyDex
intellectual property rights, Captisol.
2.3    Third-Party Manufacturers. Without limiting CyDex’s responsibility under
this Agreement, CyDex shall have the right, [***]. CyDex shall warrant that such
Captisol shall, at a minimum, meet the Specifications as set forth in Exhibit B
and the Minimum Remaining Shelf Life and have been manufactured in accordance
with all applicable laws and regulations, including under conditions of GMP and
under the same DMF and manufacturing processes referenced in Company’s IND or
NDA. [***].
2.4    Restrictions. Company covenants and agrees that: (a) all Captisol
supplied by CyDex pursuant to this Agreement shall be used only in Licensed
Products (except for testing, etc., required by Company, Permitted Purchasers
and/or regulatory authorities, in relation to Licensed Products); (b) Company
shall obtain the written agreement of each Permitted Purchaser to not resell
Captisol as a standalone product and only use Captisol in accordance with
(a) above; (c) except as provided in Section 3.8(c), Company shall not make or
have made, and shall not permit any other Permitted Purchaser to make or have
made, Captisol; and (d) Company and its Affiliates shall not sell, deliver or
transfer to anyone any Captisol supplied by CyDex pursuant to this Agreement.
3.
SUPPLY TERMS.

3.1    Long-Term Forecast. Company shall use reasonable efforts to provide to
CyDex, at least [***] before the date on which Company anticipates issuing its
first purchase order to CyDex for Commercial Grade Captisol (the “First
Commercial Order Date”), a non-binding forecast setting forth Company’s estimate
of the required quantities of Commercial Grade Captisol for each of the
following [***]. Such non-binding long-term forecast shall thereafter be updated
by Company at least once every [***]. In the event that any such [***] forecast
estimates quantities of Captisol in excess of [***], the detailed forecasting
requirements of Section 3.2 below shall become applicable.
3.2    Binding Detailed Forecast. At least [***] before the First Commercial
Order Date, Company shall provide to CyDex a detailed rolling forecast setting
forth Company’s requirements (inclusive of all Permitted Purchaser Requirements)
and anticipated delivery schedules for Commercial Grade Captisol for [***] (the
“Detailed Forecast”) which includes the [***] in which the First Commercial
Order Date occurs and [***]. For purposes of this Agreement, [***]. The Detailed
Forecast shall thereafter be updated by Company [***] on a rolling basis, no
later than the [***], so that in [***] CyDex shall have been provided with a
rolling Detailed Forecast for [***] commencing on the [***] following the date
on which such Detailed Forecast is submitted. The Detailed Forecast shall be
firm and binding on Company, subject to the permissible variances set forth in
Section 3.3 below, with respect to the [***]. [***] of such Detailed Forecast
shall not be binding and shall be provided for the sole purpose of planning;
provided, that if Company fails to provide any updated Detailed Forecast in
accordance with this Section 3.2, the Detailed Forecast last provided by Company
shall be deemed to be Company’s binding Detailed Forecast for the [***], and
with the same quantity and timing as had been forecasted (or deemed to be
forecasted) for the [***] of the prior Detailed Forecast being repeated as the
forecasted quantity and timing for the new Detailed Forecast’s [***].
3.3    Detailed Forecast Variances. Each updated Detailed Forecast may modify
the amount of Commercial Grade Captisol estimated in the previous Detailed
Forecast in accordance with the following limitations (the “Purchase Volume
Limitations”):

3

--------------------------------------------------------------------------------




(i)    for the [***], no change in excess of a [***]% volume increase or
decrease may be made to the forecast provided for the [***] in the immediately
preceding Detailed Forecast without the prior express written consent of CyDex;
(ii)    for the [***], no change in excess of a [***]% volume increase or
decrease may be made to the forecast provided for the [***] in the immediately
preceding Detailed Forecast without the prior express written consent of CyDex;
and
(iii)    for the [***], no change in excess of a [***]% volume increase or
decrease may be made to the forecast provided for the [***] in the immediately
preceding Detailed Forecast without the prior express written consent of CyDex.
3.4    Supply.
(a)    Purchase Orders. Together with each Detailed Forecast provided under
Section 3.2, Company shall place a firm purchase order with CyDex, for Company’s
order of Commercial Grade Captisol for the [***] of the Detailed Forecast for
delivery consistent with the Detailed Forecast. Each purchase order, for all
grades of Captisol, shall specify: (i) the grade of Captisol ordered (i.e.,
Commercial Grade Captisol or Clinical Grade Captisol); (ii) quantities;
(iii) delivery dates; and (iv) reasonable shipping instructions and packaging
requirements. Any firm purchase order for Captisol, to the extent it does not
request more or less than the Purchase Volume Limitations (in the case of
Commercial Grade Captisol ordered) nor request a delivery date less than [***]
nor more than [***] after the date of such purchase order (in the case of any
grade of Captisol ordered), shall be deemed accepted by CyDex upon receipt by
CyDex. With respect to quantities of Commercial Grade Captisol ordered pursuant
to such purchase order that exceed the Purchase Volume Limitations, CyDex shall
not be obligated to accept the excess portion of such purchase order but
nevertheless shall use good faith efforts to fill such orders for such excess
quantities. If CyDex, despite the use of good faith efforts, is unable to supply
such quantities that exceed the Purchase Volume Limitations for Commercial Grade
Captisol in the desired delivery schedule, such inability to supply shall not be
deemed for any purpose to be a breach of this Agreement by CyDex or an inability
by CyDex to supply, [***]. If any purchase order or other document submitted by
Company hereunder or any other document passing between the parties contains
terms or conditions in addition to or inconsistent with the terms of this
Agreement, the terms of this Agreement shall control and prevail and the parties
hereby agree that such additional or inconsistent terms shall simply be ignored
and deemed not to exist, unless they are handwritten and expressly identified as
being additional to or inconsistent with this Section 3.4 and are signed by
officers of both parties next to the handwriting.
(b)    [***].
3.5    Delivery. Unless otherwise agreed in writing by the parties, Captisol
shall be delivered [***]. Title and risk of loss and/or damage to Captisol shall
pass to Company upon delivery of Captisol to Company at [***]. Company
acknowledges the inherent risk that a batch of Captisol may be lost in
production or shipment, and Company shall use commercially reasonable efforts to
maintain a sufficient inventory of Captisol in the event of late delivery by
CyDex. Quantities actually delivered to Company pursuant to an accepted purchase
order may vary from the quantities reflected in such purchase order by up to
[***] and still be deemed to be in compliance with such purchase order;
provided, however, that Company shall only be invoiced and required to pay for
the quantities of Captisol that Company actually ordered and CyDex actually
delivered to Company. CyDex shall, if requested by Company,

4

--------------------------------------------------------------------------------




use commercially reasonable efforts to include in the next shipment of Captisol
to Company, any quantities ordered pursuant to an accepted purchase order but
not previously delivered.
3.6    Quality Control; Acceptance and Rejection.
(a)    Quality Control. The Parties shall negotiate in good faith a mutually
agreeable Quality Agreement. The Quality Agreement shall clearly describe audit
rights and procedures, which shall be consistent with this Agreement. CyDex
shall conduct or have conducted quality control testing of Captisol before
shipment in accordance with the Quality Agreement, Specifications, all
applicable laws and regulations, including GMP and other CyDex-approved quality
control testing procedures (the “Testing Methods”). CyDex shall retain or have
retained accurate and complete records pertaining to such testing. Each shipment
of Captisol hereunder shall be accompanied by a certificate of analysis for each
lot of Captisol therein signed by the responsible quality control official of
CyDex.
(b)    Acceptance Testing. Company shall have a period of [***] from the date of
receipt to test or cause to be tested Captisol supplied under this Agreement.
Company or its designee shall have the right to reject by notice to CyDex any
shipment of Captisol that does not conform in all material respects with the
Specifications, DMF, the Minimum Remaining Shelf Life, applicable laws and
regulations, including GMP or is otherwise materially defective or materially
not in compliance with the applicable purchase order (including any packaging
instructions set forth therein) or the terms of this Agreement at the time of
delivery pursuant to Section 3.5 when tested in accordance with the Testing
Methods (such Captisol thereby having a “Defect” and upon proper rejection,
deemed “Defective”). All shipments of Captisol shall be deemed accepted by
Company unless CyDex receives written notice of rejection from Company within
such [***] period describing the reasons for the rejection in reasonable detail.
Once a delivery of Captisol is accepted or deemed accepted hereunder, Company
shall have no recourse against CyDex in the event Captisol is subsequently
deemed unsuitable for use for any reason, except as provided in Section 10.1 of
the License Agreement or except in circumstances where the Defect is deemed a
Latent Defect.
(c)    Latent Defects. As soon as either party becomes aware of any Defect in
any Captisol lot which either (i) existed at the time of acceptance but was not
discovered after a reasonable inspection or (ii) arose, before the [***] after
actual or deemed acceptance, by no fault of any Permitted Purchasers (each such
Defect, a “Latent Defect”), it shall promptly notify the other party of such
event (including reasonable details and the lot involved). If Captisol accepted
by Company becomes non-conforming by virtue of the Latent Defect, Company may
place the lot on quality assurance hold pending CyDex’s investigation and a
final resolution of the claimed Latent Defect. In the event that such Captisol
is found to contain a Latent Defect, such Captisol shall be deemed rejected as
of the date of the notice, and the rights and obligations of the parties with
respect to the rejected Captisol shall thereafter be governed by the same
process as governs acceptance testing set forth below.
(d)    Confirmation. After its receipt of a notice of rejection from Company
pursuant to Section 3.6(b) or (c) above, CyDex shall notify Company as soon as
reasonably practical whether it accepts Company’s basis for rejection and
Company shall cooperate with CyDex in determining whether such rejection was
necessary or justified. If the parties are unable to agree as to whether a
shipment of Captisol supplied by CyDex or its Third-Party Manufacturer hereunder
is Defective, such question shall be submitted to an independent quality control
laboratory mutually agreed upon by the parties. The

5

--------------------------------------------------------------------------------




findings of such independent laboratory shall be binding upon the parties. The
cost of the independent quality control laboratory shall be borne [***].
(e)    Return or Destruction of Rejected Shipments. Company may not return or
destroy any batch of Captisol until it receives written notification from CyDex
that CyDex does not dispute that the batch or material portion thereof is
Defective. CyDex shall indicate in its notice either that Company is authorized
to destroy the rejected batch of Captisol or that CyDex requires return of the
rejected Captisol. Upon written authorization from CyDex to do so, Company shall
promptly destroy the rejected batch of Captisol and provide CyDex with written
certification of such destruction, or, if the request so states, Company shall
promptly return the rejected batch of Captisol to CyDex. In each case, [***].
(f)    Independent Testing.    If there is a dispute as to whether any batch is
Defective or has been properly rejected, then the Parties shall designate a
mutually acceptable Third Party laboratory to make a determination on such
matter from a sample obtained from the rejected batch. The decision of the Third
Party laboratory shall be binding on all parties hereto and all expenses related
to such Third Party investigation shall be [***]. Should such Third Party
laboratory confirm Company’s claim, the batch shall be deemed to be Defective
and properly rejected and may be returned or destroyed in accordance with
CyDex’s instructions.
(g)    Refund or Replacement. Company shall not be required to pay any invoice
with respect to any shipment of Captisol properly rejected pursuant to this
Section 3.6. Notwithstanding the foregoing, Company shall be obligated to pay in
full for any rejected shipment of Captisol that is not subsequently determined
to be Defective, irrespective of whether Company has already paid CyDex for a
replacement shipment. If Company pays in full for a shipment of Captisol and
subsequently properly rejects such shipment in accordance with this Section 3.6,
Company shall be entitled, upon confirmation that such shipment or material
portion thereof is Defective, [***]. Company acknowledges and agrees that,
except for the indemnification obligations set forth in Section 10.1 of the
License Agreement, Company’s rights to [***] shall be Company’s sole and
exclusive remedy, and CyDex’s sole obligation, with respect to Defective or
non-conforming Captisol delivered hereunder.
(h)    Exceptions. Company’s [***] set forth in this Section 3.6 shall not apply
to any Captisol that is Defective due to damage (i) caused by Company, its
Affiliates or Permitted Purchasers or their respective employees or agents,
including but not limited to misuse, neglect, improper storage, transportation
or use beyond any dating provided or (ii) that occurs after delivery of such
Captisol to the carrier at the point of delivery, including but not limited to
any damage caused thereafter by accident, fire or other hazard; and CyDex shall
have no liability or responsibility to Company with respect thereto.

6

--------------------------------------------------------------------------------




3.7    Facilities and Inspections. CyDex shall permit, and shall use reasonable
commercial efforts to induce each Third-Party Manufacturer to permit, a
reasonable and limited number of Company’s authorized representatives, during
normal working hours and upon reasonable prior notice to CyDex but in no event
less than [***] prior notice (subject to Third-Party Manufacturer’s consent to
be reasonably sought by CyDex), to confidentially inspect for a reasonable and
limited number of days that portion of all CyDex facilities utilized for the
manufacture, preparation, processing, storage or quality control of Captisol or
such facilities of any Third-Party Manufacturer, no more frequently than [***].
Company’s authorized representatives shall be accompanied by CyDex personnel at
all times, shall be qualified to conduct such manufacturing audits, shall comply
with all applicable rules and regulations relating to facility security, health
and safety. Company shall ensure that its authorized representatives conduct
each manufacturing audit in such a manner as to not interfere with the normal
and ordinary operations of CyDex or its Third-Party Manufacturer. Except as
expressly set forth in this Section 3.7, Company, Permitted Purchasers and their
respective employees or representatives shall not have access to CyDex’s
facilities or the facilities of any Third-Party Manufacturer.
3.8    Inability to Supply.
(a)    [***]. CyDex may in its discretion [***].
(b)    Notice. CyDex shall use reasonable commercial efforts to, within [***]
after CyDex’s receipt of a purchase order from Company, notify Company if CyDex
knows it will be unable to supply at the scheduled delivery time any quantity of
non-Defective Captisol ordered by Company.
(c)    [***]. If CyDex is unable to supply to Company and/or its Permitted
Purchasers the quantity of non-Defective Captisol that CyDex is required to
supply hereunder, CyDex shall [***].
3.9    Product Recalls. If any Captisol should be alleged or proven to be
Defective, Company shall notify CyDex immediately, and both parties shall
cooperate fully regarding the investigation and disposition of any such matter.
If (i) Company recalls any Licensed Product, or (ii) the FDA requires the recall
of any Licensed Product, and in either case such recall is [***]. Company shall
ensure that Permitted Purchasers maintain records of all sales of Licensed
Product sufficient to adequately administer any such recall consistent with
applicable laws and regulations.
3.10    Regulatory Status and Specifications.
(a)    CyDex shall be solely responsible for maintaining the necessary approvals
and authorizations for Captisol from applicable regulatory authorities,
including updating and maintaining the DMF.
(b)    CyDex shall promptly notify Company on becoming aware of any matters that
are likely to affect adversely the regulatory status of Captisol or the ability
of CyDex to supply Captisol in accordance with the terms of this Agreement.
(c)    Except as set forth herein, CyDex may, after [***], make [***], CyDex
shall nonetheless continue to provide Captisol with Captisol under the
unmodified Specifications and manufacturing process under the terms of this
Agreement until such time that Company has obtained any required approvals for
the Specification change or the manufacturing process, as applicable, for
Captisol by the FDA and other applicable major-market regulatory agencies (but
only for so long as

7

--------------------------------------------------------------------------------




Company has not failed to diligently pursue all required approvals for the
Specification change or the manufacturing process, as applicable, from the FDA
and other applicable major-market regulatory agencies).
(d)    In the event that the FDA or another applicable regulatory agency having
jurisdiction requires Company to implement any changes to the Specifications or
the manufacturing process for Captisol, or Company desires to change (including
to narrow any ranges within) the Specifications or the manufacturing process for
Captisol and CyDex elects in its sole discretion to accommodate such desire,
CyDex shall make all such changes required by the FDA or other applicable
regulatory agency or requested by Company. CyDex shall promptly advise Company
as to any lead-time changes or other terms that may result from a change to the
Specifications or the manufacturing process for Captisol. (In such a case, the
lead-times specified in and the other provisions of Section 3.10(c) shall be
inapplicable.) Company shall bear the costs including the costs CyDex actually
incurred for materials already purchased expressly for Company, its Affiliates
or Sublicensees which cannot be sold to a third party and are rendered unusable
by a change in Specifications or the manufacturing process for Captisol
requested by Company and agreed to by CyDex.
(e)    The parties shall use commercially reasonable efforts to cooperate with
each other in order to carry out the intent and purposes of this Section 3.10.
[***].
3.11    Orders of Clinical Grade Captisol. During or before Company’s clinical
development of any Licensed Product, (a) Company or a Permitted Purchaser shall
provide CyDex with purchase orders from time to time as needed for Clinical
Grade Captisol, and (b) CyDex shall accept and fulfill all such purchase orders
for Clinical Grade Captisol, provided that such purchase order is consistent
with the terms of Section 3.4(a). Sections 3.4, 3.5 and 3.6 shall apply to such
order.
4.
COMPENSATION.

4.1    One-Time Payment and Captisol Pricing. Company shall pay to CyDex within
[***] from the Effective Date a non-refundable, one-time fee of $[***] in
partial consideration of the rights granted to Company under this Agreement. In
addition, the purchase prices for Captisol pursuant to this Agreement are as
specified in Exhibit A. CyDex reserves the right to increase such purchase
prices set forth in Exhibit A on [***].
4.2    Shortfall Reimbursement (Take or Pay). If Company fails to order
(pursuant to and in compliance with Article 3) for [***] of any Detailed
Forecast a quantity of Commercial Grade Captisol to be delivered during [***]
(or within [***]) that is equal to or greater than the quantity of Commercial
Grade Captisol Company is obligated to purchase pursuant to the applicable
Detailed Forecast (the difference between the quantity of Commercial Grade
Captisol Company is obligated to purchase in [***] pursuant to the applicable
Detailed Forecast and the amount of Commercial Grade Captisol that Company
actually orders for delivery in [***] (or within [***] after the firm purchase
order is placed), the “Commercial Grade Shortfall”), then Company shall either
(a) pay CyDex [***] of the purchase price hereunder for the Commercial Grade
Shortfall amount and in such case shall not be entitled to receive delivery of
such Commercial Grade Shortfall amount or (b) pay CyDex [***] of the purchase
price hereunder for the Commercial Grade Shortfall amount and in such case shall
be entitled to receive delivery of such Commercial Grade Shortfall amount. In
either event, such payment must be made within [***]. This Section 4.2 is based
on the time stated for delivery in the original order, as opposed to the time
delivery is actually made.

8

--------------------------------------------------------------------------------




4.3    Payments; Taxes. All amounts due hereunder are stated in, and shall be
paid in, U.S. Dollars. Payment of CyDex’s invoices shall be made, except to the
extent disputed in good faith, within [***] of Company’s receipt of such
invoices. The purchase prices for Captisol specified in Exhibit A exclude all
applicable sales, use, and other taxes, and Company shall be responsible for
payment of all such taxes (other than taxes based on CyDex’s income), fees,
duties, and charges, and any related penalties and interest, arising from the
payment of amounts due hereunder. Cumulative with and not exclusive of any and
all other available remedies, unpaid and undisputed balances shall accrue
interest, [***]. If any amount due hereunder and not subject to a reasonable,
good-faith dispute by Company remains outstanding for more than [***] after its
due date, CyDex may, in addition to any other rights or remedies it may have,
refuse to ship Captisol hereunder except upon payment by Company in advance.
5.
REPRESENTATIONS AND WARRANTIES.

5.1    Limited Warranty. CyDex warrants solely to Company that:
(b)    All Captisol sold to Company pursuant to this Agreement shall conform to
the respective Specifications (as applicable for Clinical Grade Captisol or
Commercial Grade Captisol), the DMF, the Minimum Remaining Shelf Life and all
applicable laws, including GMP, at the time of delivery and shall not, before
the [***] after actual or deemed acceptance, be subject to any Latent Defects;
(c)    CyDex, its Affiliates and its Third-Party Manufacturers are not a
debarred entity and have not used and will not use in any capacity the services
of any individual or entity debarred under 21 U.S.C. §335(a) or (b) of the
Federal Food, Drug and Cosmetic Act in connection with its obligations
hereunder;
(d)    To CyDex’s knowledge, CyDex, its Affiliates and its Third-Party
Manufacturers hold, and are operating in material compliance with, all permits,
licenses, franchises, authorizations and clearances of the FDA and/or any other
regulatory authority required in connection with the manufacture and supply of
Captisol, except where the failure to so hold or be so operating does not have
and would not reasonably be expected to have a material adverse effect on (i)
CyDex and/or its ability to supply Captisol and/or (ii) Company and/or its
ability to obtain Captisol and/or exploit Licensed Products;
(e)    CyDex does not know of any actual or threatened enforcement actions
relating to the manufacture and/or supply of Captisol against CyDex, its
Affiliates or its Third-Party Manufacturers by the FDA or any other federal,
state or major-market foreign regulatory authority.
5.2    Representations, Warranties. The provisions of Section 9.1 (Mutual
Representations and Warranties) of the License Agreement are incorporated herein
by reference as if fully set forth herein, with references therein to “this
Agreement” being understood to refer to this Supply Agreement rather than to the
License Agreement.
5.3    Disclaimer. The warranties set forth in this Section 5 are provided in
lieu of, and EACH PARTY HEREBY DISCLAIMS, ALL OTHER WARRANTIES, EXPRESS AND
IMPLIED, relating to the subject matter of this agreement or Captisol, including
but not limited to the implied warranties of merchantability, non-infringement
and fitness for a particular purpose. CyDex’s warranties under this Agreement
are solely for the benefit of Company and may be asserted only by Company and
not any Affiliate, Permitted Purchaser or other Third Party (other than a
Company Indemnitee with

9

--------------------------------------------------------------------------------




respect to an indemnification claim). Company shall be solely responsible for
all representations and warranties that Company or its Affiliates make to any
Permitted Purchaser.
6.
TERM AND TERMINATION.

6.1    Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless terminated earlier as set forth herein, shall
continue until the earlier of (a) termination of the License Agreement in its
entirety or (b) [***] after Company provides written notice to CyDex of its
intent to terminate this Agreement for convenience.
6.2    Termination for Breach. If either party should materially breach or
violate or fail to perform any material term or covenant of this Agreement, then
the other party may give written notice of such default to the first party. If
such party should fail to cure such default within [***] (or [***] with respect
to any payment obligation) of the date of such notice, the other party shall
have the right to terminate this Agreement by a second written notice (a “Notice
of Termination”) to the first party. If Notice of Termination is sent to such
first party, this Agreement shall automatically terminate on the effective date
of such notice. The parties agree that any failure by Company to pay when due
(subject to the [***] cure period) [***] of such portion of any amount of money
owing from Company to CyDex as is not disputed in good faith by Company shall
conclusively be deemed to constitute a “material” breach.
6.3    Termination for Bankruptcy. Either party may terminate this Agreement
immediately upon written notice to the other party in the event that the first
party has a petition in bankruptcy filed against it that is not dismissed within
[***] of such filing, files a petition in bankruptcy or makes an assignment for
the benefit of creditors.
6.4    Effect of Termination. Upon the termination of this Agreement by CyDex
under Section 6.2, (a) Company shall no longer have any rights to purchase
Captisol (subject to any election CyDex may make under the last sentence of
Section 6.5) and (b) each party shall promptly return all relevant records and
materials in its possession or control containing the other party’s Confidential
Information with respect to which the former party does not retain rights
hereunder; [***].
6.5    Survival. Notwithstanding any other provisions of this Agreement, any
liability or obligation of either party to the other for acts or omissions
before the termination or expiration of this Agreement shall survive the
termination or expiration of this Agreement. Such termination or expiration
shall not relieve either party from obligations that are expressly indicated to
survive termination or expiration of this Agreement, nor shall any termination
or expiration of this Agreement relieve Company of its obligation to pay CyDex
sums due in respect of Captisol shipped before termination or expiration of this
Agreement. Sections 2.4 (Restrictions), 3.5 (Delivery), 3.6 (Quality Control;
Acceptance and Rejection), 3.7 (Facilities and Inspections), 3.9 (Product
Recalls), 4.3 (Payments; Taxes), 5.2 (Representations, Warranties), 5.3
(Disclaimer), 6.4 (Effect of Termination), 6.5 (Survival) and 7 (General
Provisions) shall survive termination or expiration of this Agreement. CyDex
shall have the option, in its discretion, either to cancel all outstanding
Captisol orders properly made before and pending at the time of termination or
to honor and enforce all outstanding Captisol orders properly made before and
pending at the time of termination.
7.
GENERAL PROVISIONS.


10

--------------------------------------------------------------------------------




The following Sections of the License Agreement are incorporated into this
Agreement by this reference as if fully set forth herein, with references
therein to “this Agreement” being understood to refer to this Supply Agreement
rather than to the License Agreement: 4.2 (Taxes), 7.2 (Material Safety), 7.3
(Adverse Event Reporting), 8 (Confidentiality), 10 (Indemnification), 11
(Limitation of Liability), 12 (Management of Intellectual Property), and 14
(General Provisions).
[Remainder of this page left blank intentionally]

11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Supply Agreement as of the
Effective Date.
CYDEX PHARMACEUTICALS, INC.
By:    /s/ Charles Berkman    
Name:    Charles Berkman    
Title:    Vice President and Secretary    
CURX PHARMACEUTICALS, INC.
By:    /s/ Dinendra Sen    
Name:    Dinendra Sen    
Title:    Chief Executive Officer    






EXHIBIT A
PURCHASE PRICES FOR CAPTISOL
All prices are [***].
All prices exclude shipping and insurance.
Grade of Captisol
Price per Kg
Minimum Order Size
Clinical Grade
US$[***]
[***] kg
Commercial Grade
US$[***]
[***] kg



[***].
* * * * *






EXHIBIT B: SPECIFICATIONS


[***]

12